Case 2:19-cv-00025-JRG Document 47 Filed 06/21/19 Page 1 of 25 PageID #: 451



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


REMBRANDT WIRELESS                                   §
TECHNOLOGIES, LP,                                    §
                                                     §
               Plaintiff,                            §   Case No. 2:19-cv-00025-JRG
                                                     §
       v.                                            §
                                                     §
APPLE INC.,                                          §   Jury Trial Requested
                                                     §
               Defendant.                            §
                                                     §
                                                     §


                                    PROTECTIVE ORDER


       WHEREAS, Plaintiff Rembrandt Wireless Technologies, LP and Defendant Apple Inc.,

hereafter referred to as “the Parties,” believe that certain information that is or will be

encompassed by discovery demands by the Parties involves the production or disclosure of trade

secrets, confidential business information, or other proprietary information;

       WHEREAS, the Parties seek a protective order limiting disclosure thereof in accordance
with

Federal Rule of Civil Procedure 26(c):

       THEREFORE, it is hereby stipulated among the Parties and ORDERED that:

1.     Each Party may designate as confidential for protection under this Order, in whole or in

       part, any document, information or material that constitutes or includes, in whole or in part,

       confidential or proprietary information or trade secrets of the Party or a Third Party to

       whom the Party reasonably believes it owes an obligation of confidentiality with respect to

       such document, information or material (“Protected Material”). Protected Material shall



                                                 1                                                      A
Case 2:19-cv-00025-JRG Document 47 Filed 06/21/19 Page 2 of 25 PageID #: 452



      not include: (i) advertising materials that have been actually published or publicly

      disseminated; and (ii) materials that show on their face they have been disseminated to the

      public. Nothing in this Protective Order shall prevent or restrict a Producing Party’s 1 own

      disclosure or use of its own Protected Material for any purpose, and nothing in this Order

      shall preclude any Producing Party from showing its Protected Material to an individual

      who prepared the Protected Material. Designations under this Order shall be made with

      care and shall not be made absent a good faith belief that the designated material satisfies

      the criteria set forth below. If it comes to a Producing Party’s attention that designated

      material does not qualify for protection at all, or does not qualify for the level of protection

      initially asserted, the Producing Party must promptly notify all other Parties that it is

      withdrawing or changing the designation.

      (a)    Designating Documents: Protected Material shall be designated by the Party

             producing it by affixing a legend or stamp on such document, information or

             material as follows: “CONFIDENTIAL,” “CONFIDENTIAL - ATTORNEYS’

             EYES ONLY,” or “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY

             - SOURCE CODE.”             The words “CONFIDENTIAL,” “CONFIDENTIAL -

             ATTORNEYS’           EYES      ONLY,”      or    “CONFIDENTIAL           -   OUTSIDE

             ATTORNEYS’ EYES ONLY - SOURCE CODE” shall be placed clearly on each

             page of the Protected Material (except deposition and hearing transcripts, native

             files, and videotapes) for which such protection is sought.

      (b)    Designating Transcripts: Parties or testifying persons or entities may designate



1
 “Producing Party” means any Party or non-party that discloses or produces any DESIGNATED
MATERIAL in this case.



                                                 2
Case 2:19-cv-00025-JRG Document 47 Filed 06/21/19 Page 3 of 25 PageID #: 453



           depositions and other testimony with the appropriate designation by indicating on

           the record at the time the testimony is given or by sending written notice of how

           portions of the transcript of the testimony is designated within thirty (30) days of

           receipt of the transcript of the testimony. If no indication on the record is made, all

           information disclosed during a deposition shall be deemed “CONFIDENTIAL”

           until the time within which it may be appropriately designated as provided for

           herein has passed. Any Party that wishes to disclose the transcript, or information

           contained therein, may provide written notice of its intent to treat the transcript as

           non-confidential, after which time, any Party that wants to maintain any portion of

           the transcript as confidential must designate the confidential portions within

           fourteen (14) days, or else the transcript may be treated as non-confidential. Any

           Protected Material that is used in the taking of a deposition shall remain subject to

           the provisions of this Protective Order. In such cases the court reporter shall be

           informed of this Protective Order and shall be required to operate in a manner

           consistent with this Protective Order. For deposition and hearing transcripts, the

           words “CONFIDENTIAL,” “CONFIDENTIAL - ATTORNEYS’ EYES ONLY,”

           or “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY - SOURCE

           CODE” shall be placed on the cover page of the transcript (if not already present

           on the cover page of the transcript when received from the court reporter) by each

           attorney receiving a copy of the transcript after that attorney receives notice of the

           designation of some or all of that transcript as “CONFIDENTIAL,”

           “CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” or “CONFIDENTIAL -

           OUTSIDE ATTORNEYS’ EYES ONLY - SOURCE CODE.”




                                             3
Case 2:19-cv-00025-JRG Document 47 Filed 06/21/19 Page 4 of 25 PageID #: 454



     (c)    Designating Videotaped Depositions: In the event the deposition is videotaped,

            the original and all copies of the videotape shall be marked by the video technician

            to indicate that the contents of the videotape are subject to this Protective Order,

            including the specific confidentiality level claimed if such a designation is made

            prior to the videotape being provided by the video technician, substantially along

            the lines of: “This videotape contains [confidential] testimony used in this case and

            is not to be viewed, or the contents thereof displayed or revealed, except pursuant

            to the terms of the operative Protective Order in this matter or pursuant to written

            stipulation of the Parties.”

     (d)    Designating Native Files: Where electronic files and documents are produced in

            native electronic format, such electronic files and documents shall be designated

            for protection by appending to the file names or designators information indicating

            whether    the    file   contains       “CONFIDENTIAL,”      “CONFIDENTIAL           -

            ATTORNEYS’          EYES       ONLY,”      or   “CONFIDENTIAL         -   OUTSIDE

            ATTORNEYS’ EYES ONLY - SOURCE CODE” Material. When such electronic

            files or documents are printed (for use at a deposition, in a court proceeding, or for

            provision in printed form to an expert or consultant approved pursuant to

            Paragraphs 5(e), 30, and 31), the Party printing the electronic files or documents

            shall place on the printed document the appropriate designation, as well as the

            production numbers associated with the electronic files or documents.

2.   Any document produced under Patent Rules 2-2, 3-2, and/or 3-4 before issuance of this

     Order with the designation “Confidential” or “Confidential - Outside Attorneys’ Eyes

     Only” shall receive the same treatment as if designated “CONFIDENTIAL -




                                                4
Case 2:19-cv-00025-JRG Document 47 Filed 06/21/19 Page 5 of 25 PageID #: 455



      ATTORNEYS’ EYES ONLY” under this Order, unless and until such document is

      redesignated to have a different classification under this Order.

3.    With respect to documents, information or material designated “CONFIDENTIAL,

      “CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” or “CONFIDENTIAL - OUTSIDE

      ATTORNEYS’ EYES ONLY - SOURCE CODE” (“DESIGNATED MATERIAL”), 2

      subject to the provisions herein and unless otherwise stated, this Order governs, without

      limitation: (a) all documents, electronically stored information, and/or things as defined by

      the Federal Rules of Civil Procedure; (b) all pretrial, hearing or deposition testimony, or

      documents marked as exhibits or for identification in depositions and hearings; (c) pretrial

      pleadings, exhibits to pleadings and other court filings; (d) affidavits; and (e) stipulations.

      All copies, reproductions, extracts, digests and complete or partial summaries prepared

      from any DESIGNATED MATERIALS shall also be considered DESIGNATED

      MATERIAL and treated as such under this Order.

4.    A designation of Protected Material (i.e., “CONFIDENTIAL,” “CONFIDENTIAL -

      ATTORNEYS’ EYES ONLY,” or “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES

      ONLY - SOURCE CODE”) may be made at any time.                   Inadvertent or unintentional

      production of documents, information or material that has not been designated as

      DESIGNATED MATERIAL shall not be deemed a waiver in whole or in part of a claim

      for confidential treatment. Any Party that inadvertently or unintentionally produces

      Protected Material without designating it as DESIGNATED MATERIAL may request




      2
          The term DESIGNATED MATERIAL is used throughout this Protective Order to refer
to the class of materials designated as “CONFIDENTIAL,” “CONFIDENTIAL - ATTORNEYS’
EYES ONLY,” or “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY - SOURCE
CODE,” both individually and collectively.


                                                5
Case 2:19-cv-00025-JRG Document 47 Filed 06/21/19 Page 6 of 25 PageID #: 456



     destruction of that Protected Material by notifying the recipient(s), as soon as reasonably

     possible after the producing Party becomes aware of the inadvertent or unintentional

     disclosure, and providing replacement Protected Material that is properly designated. The

     recipient(s) shall then destroy all copies of the inadvertently or unintentionally produced

     Protected Materials and any documents, information or material derived from or based

     thereon.

5.   “CONFIDENTIAL” documents, information and material may be disclosed only to the

     following persons, except upon receipt of the prior written consent of the designating Party,

     upon order of the Court, or as set forth in paragraph 12 herein:

     (a)    outside counsel of record in this Action for the Parties;

     (b)    employees of such outside counsel assigned to and reasonably necessary to assist
            such counsel in the litigation of this Action;

     (c)    mock jurors who have signed an undertaking or agreement agreeing not to
            publicly disclose Protected Material and to keep any information concerning
            Protected Material confidential;

     (d)    up to and including three (3) designated representatives of each of the Parties, who
            are officers or employees of the receiving Party or related entities of the receiving
            Party, as well as their immediate paralegals and staff, to whom disclosure is
            reasonably necessary for the litigation of this Action, provided that any such person
            has agreed to be bound by the terms of this Order by signing the agreement attached
            hereto as Appendix A, which shall be provided to the producing Party before
            disclosure of Protected Material to the designated representative. In-house counsel
            may be designated as a party representative under this paragraph. Designated
            representatives for one Defendant Party shall not, without prior written consent,
            have access to Protected Material of another Defendant Party. Either Party may in
            good faith request the other Party’s consent to designate one or more additional
            representatives, the other Party shall not unreasonably withhold such consent, and
            the requesting Party may seek leave of Court to designate such additional
            representative(s) if the requesting Party believes the other Party has unreasonably
            withheld such consent;

     (e)    outside consultants or experts (i.e., not existing employees or affiliates of a Party
            or an affiliate of a Party) retained for the purpose of this litigation, provided that:
            (1) such consultants or experts are not presently employed by the Parties hereto for



                                               6
Case 2:19-cv-00025-JRG Document 47 Filed 06/21/19 Page 7 of 25 PageID #: 457



            purposes other than this Action (or related actions), nor anticipated at the time of
            retention to become employed by the Parties for purposes other than this Action
            (or related actions); (2) such consultants or experts are not presently involved in
            product design, development, sales, marketing, or pricing decisions on behalf of a
            supplier of baseband chips or smartphones; (3) before access is given, the
            consultant or expert has completed the Undertaking attached as Appendix A
            hereto); and (4) no unresolved objections to such disclosure exist after proper
            notice has been given to all Parties as set forth in paragraph 30 below;

     (f)    any mediator who is assigned to hear this matter, and his or her staff, subject to
            their agreement to maintain confidentiality to the same degree as required by this
            Protective Order;

     (g)    independent litigation support services, including persons working for or as court
            reporters, graphics or design services, jury or trial consulting services, and
            photocopy, document imaging, and database services retained by counsel and
            reasonably necessary to assist counsel with the litigation of this Action, provided
            they have an obligation not to publicly disclose Protected Material and to keep any
            information concerning Protected Material confidential; and

     (h)    the Court and its personnel.

     Notwithstanding any contrary provisions of paragraph 5(d), those persons identified in
     paragraph 5(d) shall be allowed access to the scope and settlement amount of any license
     agreement or settlement agreement regarding the asserted patents in this litigation solely
     for the purpose of facilitating settlement negotiations in this action.

6.   A Party shall designate documents, information or material as “CONFIDENTIAL” only

     upon a good faith belief that the documents, information or material contain or reflect

     confidential, proprietary, and/or commercially sensitive information.

7.   Documents, information or material produced pursuant to any discovery request in this

     Action, including but not limited to Protected Material designated as DESIGNATED

     MATERIAL, shall be used by the Parties only in the litigation of this Action and shall not

     be used for any other purpose. Any person or entity who obtains access to DESIGNATED

     MATERIAL or the contents thereof pursuant to this Order shall not make any copies,

     duplicates, extracts, summaries or descriptions of such DESIGNATED MATERIAL or any

     portion thereof except as may be reasonably necessary in the litigation of this Action. Any



                                              7
Case 2:19-cv-00025-JRG Document 47 Filed 06/21/19 Page 8 of 25 PageID #: 458



      such copies, duplicates, extracts, summaries or descriptions shall be classified

      DESIGNATED MATERIALS and subject to all of the terms and conditions of this Order.

8.    A Producing Party may designate Protected Material as “CONFIDENTIAL –

      ATTORNEYS’ EYES ONLY,” if it contains or reflects information that is extremely

      confidential and/or sensitive in nature and the producing Party reasonably believes that the

      disclosure of such Protected Material is likely to cause economic harm or significant

      competitive disadvantage to the producing Party. To the extent such Protected Material

      includes computer source code, including computer code, scripts, assembly, binaries,

      object code, source code listings and descriptions of source code, object code listings and

      descriptions of object code, and Hardware Description Language (HDL) or Register

      Transfer Level (RTL) files that describe the hardware design of any ASIC or other chip,

      and/or live data (that is, data as it exists residing in a database or databases) (“Source Code

      Material”), the producing Party may designate such Protected                     Material as

      “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY - SOURCE CODE.”

9.    For Protected Material designated CONFIDENTIAL - ATTORNEYS’ EYES ONLY,

      access to, and disclosure of, such Protected Material shall be limited to individuals listed

      in paragraphs 5(a-c) and (e-h).

10.   For Protected Material designated CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES

      ONLY - SOURCE CODE, the following additional restrictions apply:

      (a)    Any Source Code Material that is produced by Defendant will be made available
             for inspection at the East Palo Alto, California office of its outside counsel, Ropes
             & Gray LLP, or any other location mutually agreed by the Parties. Access to a
             Party’s Source Code Material shall be provided only on “stand-alone” computer(s)
             (that is, the computer may not be linked to any network, including a local area
             network (“LAN”), an intranet or the Internet). The stand-alone computer(s) may
             be connected to a printer;




                                                8
Case 2:19-cv-00025-JRG Document 47 Filed 06/21/19 Page 9 of 25 PageID #: 459



     (b)   Prior to the first inspection of any requested Source Code, the receiving Party shall
           provide fourteen (14) days’ notice of the Source Code that it wishes to inspect.
           The receiving Party shall provide five (5) days’ notice prior to any additional
           inspections of that code. The receiving Party shall make reasonable efforts to
           restrict its requests for such access to the stand-alone computer(s) to normal
           business hours, which for purposes of this paragraph shall be 8:00 a.m. through
           6:00 p.m. A list of names of persons who will inspect the Source Code Material
           will be provided to the producing Party at the time of request for access. Upon
           reasonable notice from the receiving Party, the producing Party shall make
           reasonable efforts to accommodate the receiving Party’s request for access to the
           stand-alone computer(s) outside of normal business hours. The Parties agree to
           cooperate in good faith such that maintaining the producing Party’s Source Code
           Material at the offices of its outside counsel shall not unreasonably hinder the
           receiving Party’s ability to efficiently and effectively conduct the prosecution or
           defense of this Action. No recordable media or recordable devices, including
           without limitation sound recorders, computers, cell phones, peripheral equipment,
           cameras, CDs, DVDs, or drives of any kind, shall be permitted into the Source
           Code Review Room. The producing Party may visually monitor the activities of
           the receiving Party’s representatives during any Source Code review, but only to
           ensure that no unauthorized electronic records of the Source Code are being created
           or transmitted in any way. No copies of all or any portion of the Source Code may
           leave the room in which the Source Code is inspected except as otherwise provided
           herein. Except to print source code pursuant to Paragraph 10(h) below, the
           receiving Party will not copy, remove, or otherwise transfer any Source Code from
           the Source Code Computer including, without limitation, copying, removing, or
           transferring the Source Code onto any recordable media or recordable device. The
           receiving Party’s outside counsel and/or experts shall be entitled to take notes
           relating to the Source Code but may not copy the Source Code into the notes and
           may not take such notes electronically on the Source Code Computer itself or any
           other computer. The producing Party will provide a landline telephone in the room,
           in case the receiving Party’s experts need to contact the receiving Party’s outside
           counsel. The receiving Party will not use the landline telephone without prior
           notification to the producing Party. Proper identification of all authorized persons
           shall be provided prior to any access to the secure room or the computer containing
           Source Code. Access to the secure room or the Source Code Computer may be
           denied, at the discretion of the supplier, to any individual who fails to provide
           proper identification. The producing Party’s outside counsel and/or experts shall
           be subject to the same restrictions as the receiving Party’s outside counsel and/or
           experts when reviewing source code;

     (c)   The producing Party shall provide the receiving Party with information explaining
           how to start, log on to, and operate the stand-alone computer(s) in order to access
           the produced Source Code Material on the stand-alone computer(s);

     (d)   The producing Party will produce Source Code Material in computer searchable
           format on the stand-alone computer(s) as described above;


                                             9
Case 2:19-cv-00025-JRG Document 47 Filed 06/21/19 Page 10 of 25 PageID #: 460




       (e)     Access to Protected Material designated CONFIDENTIAL - OUTSIDE
               ATTORNEYS’ EYES ONLY - SOURCE CODE shall be limited to outside
               counsel and up to three (3) outside consultants or experts 3 (i.e., not existing
               employees or affiliates of a Party or an affiliate of a Party) retained for the purpose
               of this litigation and approved to access such Protected Materials pursuant to
               paragraph 5(e) above, provided that: (a) such expert or consultant is not a current
               officer, director, or employee of a Party or of a competitor of a Party, nor
               anticipated at the time of retention to become an officer, director or employee of a
               Party or of a competitor of a Party; (b) such expert or consultant is not involved in
               competitive decision-making on behalf of a Party or a competitor of a Party; and
               (c) no unresolved objections to disclosure exist after proper notice has been given
               to all Parties as set forth in Paragraph 30 below. A receiving Party may include
               excerpts of Source Code Material in a pleading, exhibit, expert report, discovery
               document, deposition transcript, other Court document, provided that the Source
               Code Documents are appropriately marked under this Order, restricted to those
               who are entitled to have access to them as specified herein, and, if filed with the
               Court, filed under seal in accordance with the Court’s rules, procedures and orders
               with any uncited Source Code redacted;

       (f)     To the extent portions of Source Code Material are quoted in a Source Code
               Document, either (1) the entire Source Code Document will be stamped and treated
               as CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY - SOURCE
               CODE or (2) those pages containing quoted Source Code Material will be
               separately    stamped      and    treated    as CONFIDENTIAL - OUTSIDE
               ATTORNEYS’ EYES ONLY - SOURCE CODE. Images or copies of Source
               Code shall not be included in correspondence between the Parties (references to
               production numbers shall be used instead), and shall be omitted from pleadings
               and other papers whenever possible. If an electronic or other copy needs to be made
               for contentions, an expert report, a Court filing (subject to the terms of the
               preceding paragraph), or any other document, which pursuant to the Court’s rules,
               procedures, or orders must be filed or served electronically, the receiving Party’s
               entire submission, communication, and/or disclosure containing any portion of
               Source Code (paper or electronic) shall be marked “CONFIDENTIAL - OUTSIDE
               ATTORNEYS’ EYES ONLY - SOURCE CODE” and access at all times shall be
               limited solely to individuals who are expressly authorized to view Source Code
               under the provisions of this Order;

       (g)     Except as set forth elsewhere in paragraph 10 above and below, no electronic
               copies of Source Code Material shall be made without prior written consent of the
               producing Party;
       3
         For the purposes of this paragraph, an outside consultant or expert is defined to include
the outside consultant’s or expert’s direct reports and other support personnel, such that the
disclosure to a consultant or expert who employs others within his or her firm to help in his or her
analysis shall count as a disclosure to a single consultant or expert.


                                                 10
Case 2:19-cv-00025-JRG Document 47 Filed 06/21/19 Page 11 of 25 PageID #: 461



      (h)   The receiving Party shall be permitted to make a reasonable number of printouts
            and photocopies of Source Code Material, all of which shall be designated and
            clearly labeled “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY -
            SOURCE CODE,” and the receiving Party shall maintain a log of all such files that
            are printed that shall be provided to the supplier upon conclusion of the litigation.
            The receiving Party shall request only such portions as are reasonably necessary
            from the standalone computer(s) onto pre-Bates numbered and colored or
            watermarked paper, which shall be provided by the producing Party, that bears the
            legend “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY - SOURCE
            CODE.” Within five (5) days of request, the producing Party shall either (i) provide
            five (5) copy sets of such pages to the receiving Party or (ii) inform the requesting
            Party that it objects that the printed portions are excessive and/or not done for a
            permitted purpose. If, after meeting and conferring, the producing Party and the
            receiving Party cannot resolve the objection, the producing Party shall be entitled
            to seek a Court resolution of whether the printed Source Code in question is
            narrowly tailored and was printed for a permitted purpose;

      (i)   Copies may not be made for purposes of review elsewhere in the first instance (i.e.,
            as an alternative to reviewing the Source Code Material in the room in which the
            stand alone computers are located);

      (j)   Printed copies of Source Code may be reviewed by persons or entities permitted to
            access “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY - SOURCE
            CODE” information at the offices of Outside Counsel of the receiving Party or the
            offices of the receiving Party’s Outside Consultants, but may not be removed from
            such offices, except that copies may be made for and used in Court filings and
            proceedings, expert reports, contentions, and depositions of persons or entities
            permitted to access “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY
            - SOURCE CODE” information of the Producing Party, provided that the Source
            Code Material is appropriately designated, restricted to those who are entitled to
            have access to them as specified herein, and, if filed with the Court, filed under
            seal in accordance with the Court’s rules, procedures and orders.

      (k)   The receiving Party shall maintain a log of all paper copies of the Source Code.
            The log shall include the names of the reviewers and/or recipients of paper copies
            along with dates and locations where the paper copies are stored. Upon completion
            of the litigation, the receiving Party shall provide a copy of this log to the producing
            Party. The receiving Party shall ensure that such outside counsel, consultants, or
            experts keep the printouts or photocopies in a secured locked area in the offices of
            such outside counsel, consultants, or expert. Such photocopies shall also be on
            colored or watermarked paper. The receiving Party may also temporarily keep the
            printouts or photocopies at: (i) the Court for any proceedings(s) relating to the
            Source Code Material, for the dates associated with the proceeding(s); (ii) the sites
            where any deposition(s) relating to the Source Code Material are taken, for the
            dates associated with the deposition(s); and (iii) any intermediate location
            reasonably necessary to transport the printouts or photocopies (e.g., a hotel prior


                                              11
Case 2:19-cv-00025-JRG Document 47 Filed 06/21/19 Page 12 of 25 PageID #: 462



             to a Court proceeding or deposition). Copies of Source Code that are marked as
             deposition exhibits shall not be provided to the Court Reporter or attached to
             deposition transcripts; rather, the deposition record will identify the exhibit by its
             production numbers, unless otherwise agreed by the producing Party. All paper
             copies of Source Code brought to the deposition must be returned to the receiving
             Counsel following the deposition for secure transport back to the secured locked
             area in the offices of the receiving Counsel; and

      (l)    A producing Party’s Source Code Material may only be transported by the
             receiving Party at the direction of a person authorized under paragraph 10(e) above
             to another person authorized under paragraph 10(e) above, on paper via hand carry,
             Federal Express or other similarly reliable courier. Source Code Material may not
             be transported or transmitted electronically over a network of any kind, including
             a LAN, an intranet, or the Internet, except as with respect to the transmission of
             contentions, expert reports, sealed court filings, or any other document, which
             pursuant to the Court’s rules, procedures, or orders must be filed or served
             electronically, as set forth in paragraphs 10(f) and 10(j) above and is at all times
             subject to the transport restrictions set forth herein.

      (m)    In the case of any conflict between a provision of Paragraph 10 (regarding source
             code) and any other provision in this Order, the provision in Paragraph 10
             (regarding source code) shall govern.

11.   Any attorney representing Plaintiff, whether in-house or outside counsel, and any person

      associated with Plaintiff and permitted to receive Defendant’s Protected Material that is

      designated CONFIDENTIAL - ATTORNEYS’ EYES ONLY and/or CONFIDENTIAL

      - OUTSIDE ATTORNEYS’ EYES ONLY - SOURCE CODE (collectively “HIGHLY

      SENSITIVE MATERIAL”), who obtains, receives, has access to, or otherwise learns, in

      whole or in part, Defendant’s HIGHLY SENSITIVE MATERIAL under this Order shall

      not advise on, consult on, prepare, prosecute, supervise, or assist in the preparation or

      prosecution of any patent application, specifications, claims, and/or responses to office

      actions, or otherwise affect the scope of claims in patents or patent applications relating to

      the functionality, operation, and design of Bluetooth transmissions on behalf of Plaintiff or

      its acquirer, successor, predecessor, or other affiliate during the pendency of this Action

      and for two years after its conclusion, including any appeals. This provision does not



                                               12
Case 2:19-cv-00025-JRG Document 47 Filed 06/21/19 Page 13 of 25 PageID #: 463



      prohibit Plaintiff’s counsel of record or experts in this litigation from participating in or

      representing it in reexamination proceedings, Post-Grant Review proceedings, Inter Partes

      Review proceedings, or Covered Business Method Review proceedings involving any

      patent, including the patents-in-suit, provided they (1) do not rely upon or use, directly or

      indirectly, Defendant’s DESIGNATED MATERIAL in those proceedings and (2) do not

      advise on, consult on, prepare, draft, or edit any amendment to specifications or claims in

      those proceedings. Further, Plaintiff’s counsel of record or experts in this litigation may

      not reveal Defendant’s DESIGNATED MATERIAL to any reexamination, inter partes

      review, or covered business method review counsel or agent. To ensure compliance with

      the purpose of this provision, Plaintiff’s counsel shall create an “Ethical Wall” between

      those persons with access to HIGHLY SENSITIVE MATERIAL and any individuals who,

      on behalf of the Party or its acquirer, successor, predecessor, or other affiliate, prepare,

      prosecute, supervise or assist in the preparation or prosecution of any patent application

      pertaining to the field of Bluetooth transmission. These prohibitions are not intended to

      and shall not preclude counsel from participating in proceedings on behalf of a Party

      challenging the validity of any patent. Nothing in this paragraph shall apply to any

      individual permitted to receive any other Party’s Protected Material and who in compliance

      with the terms of this Protective Order obtains, receives, has access to, or otherwise learns,

      in whole or in part, any other Party’s HIGHLY SENSITIVE MATERIAL, if said HIGHLY

      SENSITIVE MATERIAL is only of financial nature and not of a technical nature.

12.   Nothing in this Order shall require production of documents, information or other material

      that a Party contends is protected from disclosure by the attorney-client privilege, the work

      product doctrine, or other privilege, doctrine, or immunity. If documents, information or




                                               13
Case 2:19-cv-00025-JRG Document 47 Filed 06/21/19 Page 14 of 25 PageID #: 464



      other material subject to a claim of attorney-client privilege, work product doctrine, or

      other privilege, doctrine, or immunity is inadvertently or unintentionally produced, such

      production shall in no way prejudice or otherwise constitute a waiver of, or estoppel as to,

      any such privilege, doctrine, or immunity. Any Party that inadvertently or unintentionally

      produces documents, information or other material it reasonably believes are protected

      under the attorney-client privilege, work product doctrine, or other privilege, doctrine, or

      immunity may obtain the return of such documents, information or other material by

      promptly notifying the recipient(s) and providing a privilege log for the inadvertently or

      unintentionally produced documents, information or other material. The recipient(s) shall

      gather and return all copies of such documents, information or other material to the

      producing Party, except for any pages containing privileged or otherwise protected

      markings by the recipient(s), which pages shall instead be destroyed and certified as such

      to the producing Party.

13.   There shall be no disclosure of any DESIGNATED MATERIAL by any person authorized

      to have access thereto to any person who is not authorized for such access under this Order.

      The Parties are hereby ORDERED to safeguard all such documents, information and

      material to protect against disclosure to any unauthorized persons or entities.

14.   Protected Material must be stored and maintained by a Receiving Party at a location in the

      United States and in a secure manner that ensures that access is limited to the persons

      authorized under this Order. To ensure compliance with applicable United States Export

      Administration Regulations, Protected Material may not be exported outside the United

      States or released to any foreign national (even if within the United States).

15.   If a receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected




                                               14
Case 2:19-cv-00025-JRG Document 47 Filed 06/21/19 Page 15 of 25 PageID #: 465



      Material to any person or in any circumstance not authorized under this Stipulated

      Protective Order, the receiving Party must immediately (a) notify in writing the

      Designating Party of the unauthorized disclosures, and provide all known, relevant

      information concerning the nature and circumstances of the disclosure; (b) use its best

      efforts to retrieve all unauthorized copies of the Protected Material and to ensure that no

      further or greater unauthorized disclosure and/or use thereof is made, including securing

      the agreement of the recipient(s) not to further disseminate the Protected Material in any

      form; (c) inform the person or persons to whom unauthorized disclosures were made of

      all the terms of this Order; and (d) request such person or persons to execute the

      Undertaking that is attached hereto as Appendix A. Compliance with the foregoing shall

      not prevent the producing Party from seeking further relief from the Court. Unauthorized

      or inadvertent disclosure does not change the status of Discovery Material or waive the

      right to hold the disclosed document or information as Protected.

16.   Nothing contained herein shall be construed to prejudice any Party’s right to use any

      DESIGNATED MATERIAL in taking testimony at any deposition or hearing provided

      that the DESIGNATED MATERIAL is only disclosed to a person(s) who is: (i) eligible

      to have access to the DESIGNATED MATERIAL by virtue of his or her employment with

      the designating Party, (ii) identified in the DESIGNATED MATERIAL as an author,

      addressee, or copy recipient of such information, (iii) although not identified as an author,

      addressee, or copy recipient of such DESIGNATED MATERIAL, has, in the ordinary

      course of business, seen such DESIGNATED MATERIAL, (iv) a current or former

      officer, director or employee of the producing Party or a current or former officer, director

      or employee of a company affiliated with the producing Party; (v) counsel for a Party,




                                               15
Case 2:19-cv-00025-JRG Document 47 Filed 06/21/19 Page 16 of 25 PageID #: 466



      including outside counsel and in-house counsel (subject to paragraphs 9 and 10 of this

      Order); (vi) a consultant, and/or expert retained for the purpose of this litigation and

      disclosed and approved pursuant to paragraphs 5(e), 30, and 31; (vii) court reporters and

      videographers; (viii) the Court; or (ix) other persons entitled hereunder to access to

      DESIGNATED MATERIAL. DESIGNATED MATERIAL shall not be disclosed to any

      other persons unless prior authorization is obtained from counsel representing the

      producing Party or from the Court.

17.   Parties may, at the deposition or hearing or within thirty (30) days after receipt of a

      deposition or hearing transcript, designate the deposition or hearing transcript or any

      portion thereof as “CONFIDENTIAL,” “CONFIDENTIAL - ATTORNEY’ EYES

      ONLY,” or “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY - SOURCE

      CODE” pursuant to this Order. Access to the deposition or hearing transcript so designated

      shall be limited in accordance with the terms of this Order. In the absence of any earlier

      designation being made, until expiration of the 30-day period, the entire deposition or

      hearing transcript shall be treated as “CONFIDENTIAL.”

18.   Any DESIGNATED MATERIAL that is filed with the Court shall be filed under seal and

      shall remain under seal until further order of the Court. The filing Party shall be

      responsible for informing the Clerk of the Court that the filing should be sealed and for

      placing the legend “FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER”

      above the caption and conspicuously on each page of the filing. Exhibits to a filing shall

      conform to the labeling requirements set forth in this Order.

19.   The Order applies to pretrial discovery. Nothing in this Order shall be deemed to prevent

      the Parties from introducing any DESIGNATED MATERIAL into evidence at the trial of




                                              16
Case 2:19-cv-00025-JRG Document 47 Filed 06/21/19 Page 17 of 25 PageID #: 467



      this Action, or from using any information contained in DESIGNATED MATERIAL at

      the trial of this Action, subject to any pretrial order issued by this Court. However, each

      of the Parties reserves the right to request that the Court seal the courtroom or, if allowed

      by the Court, during the presentation of any testimony relating to or involving the use of

      any Protected Material.

20.   A Party may request in writing to the other Party that the designation given to any

      DESIGNATED MATERIAL be modified or withdrawn. If the designating Party does not

      agree to redesignation within ten (10) days of receipt of the written request, the requesting

      Party may apply to the Court for relief. Upon any such application to the Court, the burden

      shall be on the designating Party to show why its classification is proper. Such application

      shall be treated procedurally as a motion to compel pursuant to Federal Rules of Civil

      Procedure 37, subject to the Rule’s provisions relating to sanctions. In making such

      application, the requirements of the Federal Rules of Civil Procedure and the Local Rules

      of the Court shall be met. Pending the Court’s determination of the application, the

      designation of the designating Party shall be maintained.

21.   Each outside consultant or expert to whom DESIGNATED MATERIAL is disclosed in

      accordance with the terms of this Order shall be advised by counsel of the terms of this

      Order, shall be informed that he or she is subject to the terms and conditions of this Order,

      and shall sign an acknowledgment that he or she has received a copy of, has read, and has

      agreed to be bound by this Order. A copy of the acknowledgment form is attached as

      Appendix A.

22.   Absent good cause, drafts of reports of testifying experts, and reports and other written

      materials, including drafts, of consulting experts, shall not be discoverable. Reports and




                                               17
Case 2:19-cv-00025-JRG Document 47 Filed 06/21/19 Page 18 of 25 PageID #: 468



      materials exempt from discovery under this paragraph shall be treated as attorney work

      product for the purposes of this case and Protective Order. No conversations or

      communications between counsel and a testifying or consulting expert will be subject to

      discovery unless the conversations or communications are relied upon by such experts in

      formulating opinions that are presented in report or trial or deposition testimony in this

      case.

23.   To the extent that any discovery is taken of persons who are not Parties to this Action

      (“Third Parties”) and in the event that such Third Parties contended the discovery sought

      involves trade secrets, confidential business information, or other proprietary information,

      then such Third Parties may designate material for protection under this Order.

24.   Information originating with a Third Party and in a producing Party’s custody or control

      that a producing Party reasonably and in good faith believes is subject to a confidentiality

      obligation may be designated by a producing Party as “CONFIDENTIAL,”

      “CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “CONFIDENTIAL - OUTSIDE

      ATTORNEYS’ EYES ONLY - SOURCE CODE” and such Protected Information shall

      be subject to the restrictions on disclosure specified in this Order. The foregoing

      notwithstanding, if a Party has a good faith belief that the production of Protected Material

      is objectionable on the grounds that the requested Protected Material is subject to a Third-

      Party confidentiality obligation, the producing Party shall confer with the Third Party to

      resolve the confidentiality issue. Any Party to this Action intending to disclose Third-Party

      confidential information pursuant to this Order should first provide to such Third Party a

      copy of this Order and a description of information to be disclosed.

25.   To the extent that discovery or testimony is taken of Third Parties, the Third Parties may




                                               18
Case 2:19-cv-00025-JRG Document 47 Filed 06/21/19 Page 19 of 25 PageID #: 469



      designate as “CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEYS’ EYES ONLY”

      any documents, information or other material, in whole or in part, produced or given by

      such Third Parties. In the absence of any earlier designation, the Third Parties shall have

      ten (10) days after production of such documents, information or other materials to make

      such a designation. Until that time period lapses or until such a designation has been made,

      whichever occurs sooner, all documents, information or other material so produced or

      given shall be treated as “CONFIDENTIAL – ATTORNEY’ EYES ONLY” for three (3)

      days and then as “CONFIDENTIAL” for the remainder of the 10-day period.

26.   Within thirty (30) days of final termination of this Action, including any appeals, all

      DESIGNATED MATERIAL, including all copies, duplicates, abstracts, indexes,

      summaries, descriptions, and excerpts or extracts thereof (excluding excerpts or extracts

      incorporated into any privileged memoranda of the Parties and materials which have been

      admitted into evidence in this Action), shall at the producing Party’s election either be

      returned to the producing Party or be destroyed. However, notwithstanding this

      requirement, Outside Counsel may retain DESIGNATED MATERIAL incorporated into

      court filings, pleadings, written discovery responses, and communications for archival

      purposes and are not required to delete information that may reside on their respective

      back-up systems; however, Outside Counsel agree that no Protected Material produced by

      any other Party or a Third Party shall be retrieved from the electronic back-up systems or

      archives to be used as reference materials for business operations after conclusion of this

      litigation. The receiving Party shall verify the return or destruction by affidavit furnished

      to the producing Party, upon the producing Party’s request.

27.   The failure to designate documents, information or material in accordance with this Order




                                               19
Case 2:19-cv-00025-JRG Document 47 Filed 06/21/19 Page 20 of 25 PageID #: 470



      and the failure to object to a designation at a given time shall not preclude the filing of a

      motion at a later date seeking to impose such designation or challenging the propriety

      thereof. The entry of this Order and/or the production of documents, information and

      material hereunder shall in no way constitute a waiver of any objection to the furnishing

      thereof, all such objections being hereby preserved.

28.   Any Party knowing or believing that any other Party is in violation of or intends to violate

      this Order and has raised the question of violation or potential violation with the opposing

      Party and has been unable to resolve the matter by agreement may move the Court for

      such relief as may be appropriate in the circumstances. Pending disposition of the motion

      by the Court, the Party alleged to be in violation of or intending to violate this Order shall

      discontinue the performance of and/or shall not undertake the further performance of any

      action alleged to constitute a violation of this Order.

29.   Production of DESIGNATED MATERIAL by each of the Parties shall not be deemed a

      publication of the documents, information and material (or the contents thereof) produced

      so as to void or make voidable whatever claim the Parties may have as to the proprietary

      and confidential nature of the documents, information or other material or its contents.

      Nothing in this Order shall be construed to effect an abrogation, waiver or limitation of

      any kind on the rights of each of the Parties to assert any applicable discovery or trial

      privilege.

30.   Prior to disclosing any Protected Material to any person described in Paragraph 5(e)

      (referenced below as “Person”), the Party seeking to disclose such information shall

      provide the Producing Party with written notice that includes:

      (i) the name of the Person;



                                                20
Case 2:19-cv-00025-JRG Document 47 Filed 06/21/19 Page 21 of 25 PageID #: 471



      (ii) an up-to-date curriculum vitae of the Person;

      (iii) the present employer and title of the Person;

      (iv) an identification of all of the Person’s current and past employment and consulting

           relationships within the last five (5) years, including direct relationships and

           relationships through entities owned or controlled by the Person, including but not

           limited to an identification of any individual or entity with or for whom the person is

           employed or to whom the person provides consulting services and a description of any

           job responsibilities or consulting services relating to product design, development,

           sales, marketing, pricing, patenting, or licensing;

      (v) an identification of all published pending patent applications on which the Person is

          named as an inventor, in which the Person has any ownership interest; and

      (vi) a list of the cases in which the Person has testified at deposition or trial within the last

           four (4) years.

              Further, the Party seeking to disclose Protected Material shall provide such other

      information regarding the Person’s professional activities reasonably requested by the

      Producing Party for it to evaluate whether good cause exists to object to the disclosure of

      Protected Material to the outside expert or consultant. During the pendency of and for a

      period of two (2) years after the final resolution of this action, including all appeals, the

      Person shall immediately provide written notice of any change with respect to the Person’s

      involvement in the design, development, operation or patenting of electronic speech

      coding, or the acquisition of intellectual property assets relating to electronic speech

      coding. Within twelve (12) days of receipt of the disclosure of the Person, the Producing

      Party or Parties may object in writing to the Person for good cause. In the absence of an




                                                 21
Case 2:19-cv-00025-JRG Document 47 Filed 06/21/19 Page 22 of 25 PageID #: 472



      objection at the end of the twelve (12) day period, the Person shall be deemed approved

      under this Protective Order. There shall be no disclosure of Protected Material to the

      Person prior to expiration of this twelve (12) day period. If the Producing Party objects to

      disclosure to the Person within such twelve (12) day period, the Parties shall meet and

      confer via telephone or in person within seven (7) days following the objection and attempt

      in good faith to resolve the dispute on an informal basis. If the dispute is not resolved, the

      Party objecting to the disclosure will have seven (7) days from the date of the meet and

      confer to seek relief from the Court. If relief is not sought from the Court within that time,

      the objection shall be deemed withdrawn. If relief is sought, designated materials shall

      not be disclosed to the Person in question until the Court resolves the objection. Prior to

      receiving any Protected Material under this Order, the Person must execute a copy of the

      “UNDERTAKING OF EXPERTS OR CONSULTANTS REGARDING PROTECTIVE

      ORDER” (Appendix A hereto) and serve it on all Parties.

31.   An initial failure to object to a Person under Paragraph 30 shall not preclude the non-

      objecting Party from later objecting to continued access by that Person for good cause. If

      an objection is made, the Parties shall meet and confer via telephone or in person within

      seven (7) days following the objection and attempt in good faith to resolve the dispute

      informally. If the dispute is not resolved, the Party objecting to the disclosure will have

      seven (7) days from the date of the meet and confer to seek relief from the Court. The

      designated Person may continue to have access to information while the objection is being

      resolved.

32.   The United States District Court for the Eastern District of Texas is responsible for the

      interpretation and enforcement of this Agreed Protective Order, including following




                                                22
Case 2:19-cv-00025-JRG Document 47 Filed 06/21/19 Page 23 of 25 PageID #: 473



      termination of this litigation. All disputes concerning DESIGNATED MATERIAL

      produced under the protection of this Agreed Protective Order shall be resolved by the

      United States District Court for the Eastern District of Texas.

33.   Each of the Parties shall also retain the right to file a motion with the Court (a) to modify

      this Order to allow disclosure of DESIGNATED MATERIAL to additional persons or

      entities if reasonably necessary to prepare and present this Action and (b) to apply for

      additional protection of DESIGNATED MATERIAL.




So Ordered this
Jun 21, 2019




                                               23
Case 2:19-cv-00025-JRG Document 47 Filed 06/21/19 Page 24 of 25 PageID #: 474



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


REMBRANDT WIRELESS                                 §
TECHNOLOGIES, LP,                                  §
                                                   §
              Plaintiff,                           §   Case No. 2:19-cv-00025-JRG
                                                   §
      v.                                           §
                                                   §
APPLE INC.,                                        §   Jury Trial Requested
                                                   §
              Defendant.                           §
                                                   §
                                                   §


                              APPENDIX A
           UNDERTAKING OF EXPERTS OR CONSULTANTS REGARDING
                          PROTECTIVE ORDER
      I, ___________________________________________, declare that:

1.    My address is _________________________________________________________.

      My current employer is _________________________________________________.

      My current occupation is ________________________________________________.

2.    I have received a copy of the Protective Order in this action. I have carefully read and

      understand the provisions of the Protective Order.

3.    I will comply with all of the provisions of the Protective Order. I will hold in confidence,

      will not disclose to anyone not qualified under the Protective Order, and will use only for

      purposes of this action any information designated as “CONFIDENTIAL,”

      “CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” or “CONFIDENTIAL - OUTSIDE

      ATTORNEYS’ EYES ONLY - SOURCE CODE” that is disclosed to me.

4.    I understand that signing this Undertaking does not authorize me to view Protected




                                               1
Case 2:19-cv-00025-JRG Document 47 Filed 06/21/19 Page 25 of 25 PageID #: 475



      Material I am not otherwise authorized to view pursuant to the terms of the Protective

      Order.

5.    Promptly upon termination of these actions, I will return all documents and things

      designated as “CONFIDENTIAL,” “CONFIDENTIAL - ATTORNEYS’ EYES

      ONLY,” or “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY - SOURCE

      CODE” that came into my possession, and all documents and things that I have prepared

      relating thereto, to the outside counsel for the party by whom I am employed.

6.    I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the

      Protective Order in this action.

      I declare under penalty of perjury that the foregoing is true and correct.

Signature ________________________________________

Date ____________________________________________




                                                2
